The bill states no case for equitable relief. The effect of the agreement was not to merge the academy in the contracting districts, or to put it in charge of the town school-committee, but precisely the contrary; that is to say, the powers of the academy as to the selection and employment of its teachers, their qualifications, and the government and supervision of its pupils, were in no way impaired or abridged, while those of the districts were in these respects transferred to and became vested in the academy during the continuance of the contract; and when their schools ceased to exist as such, the jurisdiction of the plaintiff over them as superintending school-committee of the town necessarily terminated, because there was nothing left upon which his authority could be exercised.
Nor does he stand any better as a citizen and tax-payer in one of the districts, on the ground that the agreement has been violated *Page 218 
by charging the district scholars tuition for common-school studies, because, if there has been a breach of the contract in this respect, the law affords an adequate remedy for any party injured. It is not alleged that the rights of the plaintiff as a citizen and tax-payer are infringed. School-districts being bodies corporate, with power to sue and be sued upon contracts by them made (G. L., c. 86, s. 14), their remedy is a corporate one, and must be exercised accordingly.
The original agreement was by its terms to continue until April 1, 1884, at least, "and for such further time as the contracting parties might deem useful and expedient, and by renewal and extension might agree upon." The option as to extension was therefore personal, and confined to the "contracting parties." Who, then, were the "contracting parties"? The obvious answer is, The school-districts and the academy; — in fact, the bill so alleges and the statute so prescribes. G. L., c. 90, s. 15. The superintending committee did not undertake to do, or not to do, anything in the performance of the agreement, and he was no more a contracting party thereto than is the magistrate or clergyman who solemnizes a marriage. Indeed, his power as to educational contracts between school-districts and academies or other literary institutions is expressly limited by the statute to approval or disapproval. Hence, when he duly approved the contract in question, which contained no condition precedent to the exercise by the contracting parties of the option as to extension, his power in respect to it was exhausted; and as his approval must be held to be applicable to the optional as well as to the fixed period named in it, or, in other words, to the contract as an entirety, we see no reason why his formal and additional approval of the extension was necessary. And in any view, how can it be held that the extension constituted a new and independent contract within the meaning of the statute? No answer occurs to us.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.